DETAILED ACTION
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-20, 35 USC 112(f) is not invoked in claims 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18,19 and 1-6,9-14,16,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1).
Regarding claim 18, Song discloses a fingerprint identification method applied to the electronic device, the electronic device having a fingerprint identification function, comprising: 




st S), performing imaging (via fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on signal light above (via fig. 9B:light arrows) a fingerprint capturing area (fig. 9B:100) of the electronic device; 
determining whether there is an object pressing the fingerprint capturing area (via fig. 12C:1265: “IS TOUCH & PRESSURE DETECTED?”); and 
enabling (said via fig. 12C: 1261: “DISPLAY OFF SITUATION”) a fingerprint detection mode (or a state via fig. 15A: 1509: “CHANGE DISPLAY STATE OF FINGERPRINT AUTHENTICATION AREA AND COLLECT AND PROCESS FINGERPRINT INFORMATION” represented in fig. 12C:1239: “DISPLAY SCREEN OF DISPLAY (FOR EXAMPLE, LOCK SCREEN)”) to perform fingerprint identification (or recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”) if it is an object pressing (via said fig. 12C:1265: “IS TOUCH & PRESSURE DETECTED?”: “YES”).



Regarding claim 19, Song discloses the fingerprint identification method according to claim 18, wherein the enabling a fingerprint detection mode to perform fingerprint identification comprising: 
determining (Markush limitation follows: A or B) whether the object is (A) finger (via “recognition of…a finger”, [0075]: 8th S or page 6, left col.,ll. 5-7), or (B) foreign body; 
if it is determined that pressing of the object is the finger pressing (said via fig. 12C:1265: “IS TOUCH & PRESSURE DETECTED?”), performing fingerprint identification.














Regarding claim 1, claim 1 is rejected the same as claim 18. Thus, argument presented in claim 18 is equally applicable to claim 1. Accordingly Song disclosed claim 1 of an optical fingerprint identification apparatus, applied to an electronic device having a display screen, comprising: 
at least one non-visible (via “infrared ray band”, [0140] 1st S) light source (or “a light source”, [0065], 1st S: fig. 9B:910), configured to emit non-visible light to a human finger (via fig. 3A:right-top side) to provide excitation (via fig. 3A:220: “BATTERY”) light for fingerprint identification (via said recognition of fig. 12C: 1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE, RELEASE LOCK SCREEN)”); 
an optical component (or fig. 3A: “162…an optically clear adhesive”, [0083], last S), disposed under a fingerprint detecting area (via fig. 3A:161: “GLASS”) of the display (via fig. 1:160: “DISPLAY”) screen (or “a front surface full screen or an edge-to-edge display”, [0057], last S), and configured to receive (via fig. 3A:right-side: double-headed arrow point to said finger) signal light (said “light source”) scattered and reflected (via “light reflected…are scattering”, [0123] 6th S) by the human finger; and 
a fingerprint sensor (via fig. 3B:180: “FP SENSOR”), disposed under the optical component, and configured to perform imaging (via said fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light passing through the optical component, wherein a working wave band (via fig. 9B:910: “PIXEL”: light arrows down up) of the fingerprint sensor is corresponding to a light emitting wave band (via fig. 9B:910: “PIXEL” light arrows up) of the non-visible light source.
Regarding claim 2, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein a number (via said light arrows) of light emitting wave bands of the non-visible light source is more than one.
Regarding claim 3, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus includes more than one non-visible light sources (via said light arrows), each the non- visible light source has a light emitting wave band (via said IR).
Regarding claim 4, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus further comprises a filter (via fig. 6BA: “OPTICAL LAYER”: “610_1…an optical filter layer”, [0120] 3rd S) disposed between the optical component (represented in fig. 6BA:160: “DISPLAY”) and the fingerprint sensor (represented in fig. 6BA:610 comprising said 610_1).
Regarding claim 5, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the non-visible light source (represented in fig. 23:2360: “DISPLAY”) is disposed on one side (or left-side) of a universal serial bus (USB) interface (via fig. 23:2374: “USB”) of the electronic device.
Regarding claim 6, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the display screen includes an organic light-emitting diode (OLED) display screen ( “(OLED)”, [0197]).



Regarding claim 9, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the fingerprint sensor comprises a driving unit (or fig. 3A: “165…a display driving module”, [0074] 9th S) electrically connected to the non-visible light source, and is configured to directly control the non-visible light source to actively emit light.
Regarding claim 10, Song discloses the optical fingerprint identification apparatus according to claim 9, wherein the optical fingerprint identification apparatus includes more than one non-visible light sources (via said light arrows), each the non- visible light source has a light emitting wave band (via said infrared), and the driving unit is configured to directly and selectively (via “a wavelength selection substrate”, [0136]) control at least one of the non-visible light source to actively emit light.
Regarding claim 11, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus further comprises a control module (via said fig. 3A: “165…a display driving module”), and the control module is electrically connected to the non-visible light source and the fingerprint sensor; 
the fingerprint sensor is communicatively connected to the control module (represented in fig. 17:1703,1709: “DDI”), and is configured (via fig. 17: a flowchart) to indirectly control the non-visible light source to actively emit light through the control module.



Regarding claim 12, Song discloses the optical fingerprint identification apparatus according to claim 11, wherein the optical fingerprint identification apparatus includes more than one non-visible light sources (via said light arrows), each the non- visible light source has a light emitting wave band (via said IR), and the fingerprint sensor is configured to directly and selectively (via said substrate) control (via said driving module) at least one of the non-visible light source to actively emit light.
Regarding claim 13, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus comprises two operating modes of a finger approaching (said as shown in fig. 12AC: a finger) detection mode (via said “a high-luminance mode”) and a fingerprint detection mode (via said state via fig. 15A:1509: “CHANGE DISPLAY STATE OF FINGERPRINT AUTHENTICATION AREA AND COLLECT AND PROCESS FINGERPRINT INFORMATION” represented in fig. 12C: 1269: “DISPLAY SCREEN OF DISPLAY (FOR EXAMPLE, LOCK SCREEN)”).
Regarding claim 14, Song discloses the optical fingerprint identification apparatus according to claim 13, wherein in the finger approaching detection mode, a first driving current (via said “display driving module” or DDI) is configured to drive the non-visible light source to actively emit light, and the non-visible light source has a first light emitting period and a first light emitting time (or “light…specified period of time”, [0261], last S).



Regarding claim 16, Song discloses the optical fingerprint identification apparatus according to claim 13, wherein the fingerprint sensor comprises a plurality of pixel units (via said fig. 9B:910: “PIXEL”), part of the pixel units are configured to form images (said via fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light in the finger approaching detection mode; and 
all of the pixel units are configured to form images (said via fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light in the fingerprint detection mode.













Regarding claim 17, claim 17 is rejected the same as claims 18 and 1. Thus, argument presented in claims 18 and 1 is equally applicable to claim 17. Accordingly, Song discloses claim 17 of an electronic device comprising a display screen and an optical fingerprint identification apparatus, wherein the display screen is configured to display and detect an input signal; 
and the optical fingerprint identification apparatus comprises: 
at least one non-visible light source, configured to emit non-visible light to a human finger to provide excitation light for fingerprint identification; 
an optical component, disposed under a fingerprint detecting area of the display screen, and configured to receive signal light scattered and reflected by the human finger; and 
a fingerprint sensor, disposed under the optical component, and configured to perform imaging based on the signal light passing through the optical component, wherein a working wave band of the fingerprint sensor is corresponding to a light emitting wave band of the non-visible light source.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of WON et al. (KR 10-0682486 B1) with corresponding SEARCH machine translation.
Regarding claim 20, Song teaches the fingerprint identification method according to claim 19, wherein determining whether the object is finger or foreign body further comprising: 



providing a first non-visible (via said IR) light source (via said light arrows) with a (respective) first light emitting wave band to actively emit light to provide excitation light for fingerprint identification (via said recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”), and obtaining a first fingerprint image (via “based on the images”, [0158] 8th S); 
providing a second non-visible light source (via said light arrows) with a (respective) second light emitting wave band to actively emit light to provide excitation light for fingerprint identification (via said recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”), and obtaining a second fingerprint image (via “based on the images”, [0158] 8th S); and 
performing fingerprint identification (via said recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”) according to a difference between the first fingerprint image and the second fingerprint image, and distinguishing between real and fake fingers.
Thus, Song does not teach the last limitation.





Accordingly, Won teaches:
performing fingerprint identification (via “identifying a biometric fingerprint and a fake fingerprint”, 2nd pg., 1st para) according to a difference between the first fingerprint image and the second fingerprint image (or “difference of…the first image and the second image”, pg. 3, TECH-SOLUTION, 3rd para) and distinguishing between real and fake fingers (said via “identifying a biometric fingerprint and a fake fingerprint”).
Thus, one of ordinary skill in the art of fingerprint recognition and security as taught by both Song and Won can modify Song’s said fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN” with Won’s said “identifying a biometric fingerprint and a fake fingerprint” by:
a)	installing Won’s algorithm as shown in fig. 7 into Song’s fig. 23:2330: “MEMORY”;
b)	making Song’s fig. 23: 2340: “SENSOR MODULE” be as Won’s fig. 14:234: an image sensor;
 c)	and recognize that the modification is predictable or looked forward to because the algorithm is used such that “security can be further enhanced”, Won: pg. 13, 1st para, last S. 





Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of Lin et al. (US Patent App. Pub. No.: US 2019/0157337 A1).
Regarding claim 7, Song teaches the optical fingerprint identification apparatus according to claim 1, wherein the optical component comprises a collimator array, and the collimator array comprises a plurality of collimating holes configured to collimate the signal light and direct the signal light to the fingerprint sensor.
Thus, Song does not teach claim 7 as a whole
Accordingly, Lin teaches a collimator array, and the collimator array comprises a plurality of collimating holes (via “The collimator 240 includes an array of apertures 246.”, [0030], 3rd S) configured to collimate the signal light (via fig. 2:270: light arrows) and direct the signal light to the fingerprint sensor (or “The image sensing layer 206”, [0021], 6th S).
Thus, one of ordinary skill in the art of fingerprint sensors can modify Song’s with Lin’s and recognize that the modification is predictable or looked forward to because the modification results in “improving SNR of the incident light arriving optical sensors and thereby enhancing resolution of the images acquired.”, Lin [0016].





Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of LU (WO 2019/018876 A1).
Regarding claim 8, Song teaches the optical fingerprint identification apparatus according to claim 1, wherein the optical component comprises a microlens array (or “micro array lens”, [0120], 3rd S) and a diaphragm array disposed under the microlens array; 
the microlens array comprises a plurality of microlenses configured to converge the signal light; 
the diaphragm array comprises a plurality of diaphragms, wherein the diaphragms are in corresponding to the micro lenses, and the diaphragms are configured to direct the signal light converged by the micro lenses to the fingerprint sensor.
Thus, Song does not teach claim 8 as a whole.
Thus Lu teaches:
a diaphragm array (via fig. 2:220 “diaphragm”) disposed under the microlens array (via fig. 2:202); 
the microlens array comprises a plurality of microlenses configured to converge the signal light; 
the diaphragm array comprises a plurality of diaphragms, wherein the diaphragms are in corresponding to the micro lenses, and the diaphragms are configured to direct the signal light converged by the micro lenses to the fingerprint sensor (via fig. 2:214a-e: “image sensor”).
Thus one of skill in the art of sensors can modify Song’s teaching of said “micro array lens” with Lu’s and recognize that the modification is predictable or looked forward to because Lu’s said fig. 2:220 “diaphragm” is comprised by “a miniaturized optical system”, Lu [0026] last S, that is “becoming increasingly utilized”, Lu [0002] 1st S.



















Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of Hsieh et al. (US Patent App. Pub. No.: US 2018/0000393 A1).
Regarding claim 15, Song teaches the optical fingerprint identification apparatus according to claim 14, wherein in the fingerprint detection mode, a second driving current (or arrows in fig. 15A) is configured to drive (via fig. 14:123: “DISPLAY CONTROL UNIT”) the non-visible light source to actively emit light, and the non-visible light source has a second light emitting period and a second light emitting time; and 
the second period is greater than the first period, the second light emitting time is greater than the first light emitting time, and the second driving current is greater than the first driving current.
Thus, Song does not teach claim 15 as a whole.
Thus Hseih teaches: 
a second driving current (via fig. 1B:16:“a diode driving circuit”, [0013] 2nd S) is configured to drive the non-visible light source (via fig. 1B:131,132:LEDs) to actively emit light, and the non-visible light source has a second light emitting period (via fig. 4:S405: “the second sensing period TB”) and a second light emitting time (said via fig. 4:S405: “the second sensing period TB”); and 
the second period is greater than the first period (via fig. 4:S405: “the first sensing period TA is shorter than the second sensing period TB”), the second light emitting time is greater than the first light emitting time, and the second driving current is greater (or longer regarding the period) than the first driving current.
Thus, one of ordinary skill in the art of driving lights and heartbeat devices as taught by both Song and Hsieh can modify Song’s said fig. 14:123: “DISPLAY CONTROL UNIT” with Hsieh’s teaching of said fig. 1B:16:“a diode driving circuit” by:
a)	making said fig. 14:123: “DISPLAY CONTROL UNIT” be as said fig. 1B:16:“a diode driving circuit”;
b)	making Song’s display be as said LEDS; and
c)	recognizing that the modification is predicable or looked forward to because “rapid development of… electronic products are in the direction of integrating multiple applications”, Hsieh [0003] 2nd S, and thus can be integrated with other applications such that the modification does “not…influence fingerprint recognition”, Hsieh, [0033] last S.












Suggestions
Applicant’s “flexible selection” [0003]: applicant’s fig. 4 selects different wavelengths λ1, λ2. In contrast, Song as applied in the rejection of claim 20 under 35 USC 103 teaches a wavelength selection, but does not make clear selecting a first wave length λ1 and then a second wavelength λ2 as shown in applicant’s fig. 4:406,407. WON as also applied in the rejection of claim 20 teaches selecting a light source and prefers infrared light sources. Thus, applicant’s disclosed solution as shown in applicant’s fig. 4 is an indication of non-obviousness in the rejection of claim 20.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667